DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.
Claims 1-4, 7, 9-21, and 23-26 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Territorial Seeds (2017, “Kandy Korn Plus”, Spring Catalog, pg 82) taken with the evidence of Johnson (US 2012/0137380), Johnson (US 2014/0157447), Johnson (US 2014/0157449), and Johnson (US 2015/0020230).
The rejection is is repeated for the reasons of record as set forth in the Office action mailed 6 January 2022.  Applicant’s arguments filed 6 July 2022 have been fully considered but they are not persuasive.  
The determination was made using the characteristics of Cucurbita pepo variety “Anita” that do not vary under different environmental conditions. Appendix A compares the descriptions of “Anita” in Table 1 of ‘380, ‘447, ‘449 and ‘230. The characteristics in bold are those that differ among the descriptions. Thus, these characteristics are those that are affected by environmental conditions. The characteristics not in bold are those upon which this determination was made.  The only ones of these characteristics that are listed in the instant Table 1 are cotyledon shape, leaf margin and color, fruit skin color, fruit ribs presence and depth, fruit wartiness, and seed color.
Territorial Seeds teaches hybrid pumpkin Kandy Korn Plus that like HMX6821 has very small, orange fruit.  Territorial Seeds is silent about cotyledon shape, leaf margin and color, fruit ribs presence and depth, fruit wartiness, and seed color of Kandy Korn Plus;  the Examiner cannot determine whether the prior art possesses the unrecited characteristics.  Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  See In re Best 195 USPQ 430, 433 (CCPA 1977). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-4, 7, 9-21, and 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Territorial Seeds (2017, “Kandy Korn Plus”, Spring Catalog, pg 82) in view of Johnson (2011, US 7,915,489).
The rejection is is repeated for the reasons of record as set forth in the Office action mailed 6 January 2022.  Applicant’s arguments filed 6 July 2022 have been fully considered but they are not persuasive.  
The claims are drawn to a seed of hybrid HMX6821, a plant part, a tissue culture or a plant cell, where a plant regenerated from the plant part, tissue culture, or plant cell has all the morphological and physiological characteristics of hybrid HMX6821, fruit produced from the plant, the plant comprising a single locus conversion and essentially all the morphological and physiological characteristics of hybrid HMX6821, methods of harvesting the fruit and producing pumpkin seed, methods of vegetatively propagating and grafting the plant, methods comprising applying plant breeding techniques to the plant, and methods comprising isolating nucleic acids from the plant.  
The teachings of Territorial Seeds are discussed above.  Territorial Seeds do not teach tissue culture of the plant, methods of crossing and applying plant breeding techniques to the plant, methods of vegetatively propagating and grafting the plant, methods of harvesting the fruit and producing pumpkin seed, methods comprising isolating nucleic acids from the plant, methods of introducing a single locus conversion into the plant, or plants thereby produced.
Johnson teaches tissue culture of a pumpkin plant (claims 6-7), methods of crossing and applying plant breeding techniques to the plant (claims 9-10, 13-14, 17 and 19;  column 9, line 53, to column 11, line 62;  column 13, line 21, to column 15, line 2), methods comprising isolating nucleic acids from the plant (claims 22-23), methods of harvesting the fruit and producing pumpkin seed (claims 9 and 24), methods of vegetatively propagating the plant (claims 15-16), and methods of introducing a desired trait, including herbicide resistance, into the plant by genetic transformation (column 15, line 7, to column 17, line 48); the resulting plant would have a single locus conversion.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply these to Kandy Korn Plus.  One of ordinary skill in the art would have been motivated to do so to propagate the plant, to produce the economically important fruit, to introduce traits like disease or herbicide resistance into the plant, and to introduce traits from Kandy Korn Plus into other plants.  

Response to Arguments against both art rejections
Applicant urges that they have filed an RCE with a Petition for suspension of action to gather data (response pg 2).
This is not found persuasive because the period for the suspension has passed and no Declaration with such data has been submitted.  

Conclusion
No claim is allowed  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662